Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 26, 2020

The Court of Appeals hereby passes the following order:

A21A0107. JEAN DORICIEN v. THE STATE.

      A jury found Jean Doricien guilty of felony murder, possession of a firearm
during the commission of a felony, and possession of marijuana, less than one ounce,
and the trial court sentenced Doricien to life in prison plus twelve months to run
concurrent and five years to run consecutive.1 Doricien filed a motion for new trial,
which the trial court denied. Doricien then filed this appeal. We lack jurisdiction.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer to the Supreme Court “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”), overruled in part on other grounds as recognized in Elliott v. State, 305 Ga.




      1
      The jury also found Doricien guilty of aggravated assault, but the trial court
merged that conviction into the felony murder conviction.
179, 205 (III) (C) (i) (824 SE2d 265) (2019). Accordingly, Doricien’s appeal is
hereby TRANSFERRED to the Supreme Court for disposition.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/26/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.